Hurt, Judge.
Appellant was convicted before a justice of the peace, and, in order to perfect an appeal to the county court, filed an appeal bond conditioned “that the defendant shall prosecute her appeal with effect, and shall pay such fine and costs as shall be adjudged against her by the county court, as well as ether costs that maybe adjudged against her in the court below.” In the county court the appeal bond was held insufficient and the appeal dismissed. This was error. The bond was substantially in compliance with the statute. The judgment of dismissal is set aside and the cause remanded for trial.
We call attention of the court below to the complaint in this ■case. The complaint fails to state that the language was used in the presence or hearing of Shepperd. It fails to set out the language used—simply pleading a conclusion.

Reversed and remanded.